
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.47


April 25, 2007            

Mr. Craig A. Menear
2455 Paces Ferry Road
Atlanta, GA 30339

Dear Craig:

        I am pleased to confirm The Home Depot, Inc.'s ("Home Depot" or the
"Company") offer and your acceptance of a promotion to Executive Vice
President—Merchandising, effective April 30, 2007, reporting directly to me.
Your new base annual salary will be $625,000, payable in equal bi-weekly
installments. Your next salary review will be held in April of 2008.

        In addition to your base salary, you will continue to participate in the
Management Incentive Program (MIP) for officers, which provides an incentive
target of up to 100% of your based salary, based upon achieving established
goals. The incentive, if any, will be prorated based on the number of full
months in your previous and new position as well as respective bonus targets for
each position. You will also continue to participate in the Company's Long-Term
Incentive Plan (LTIP) in accordance with its terms, which provides an incentive
target of 75% of your base salary. To be eligible for payment of any MIP or LTIP
incentive, you must be employed on the day on which the incentive is paid.

        At the next meeting of the Leadership Development and Compensation
Committee of The Home Depot, Inc. Board of Directors following the effective
date of your promotion, you will receive a grant under the 2005 Omnibus Stock
Incentive Plan of the greatest number of whole shares of restricted Home Depot
common stock resulting from dividing $125,000 by the closing stock price on the
grant date with five year cliff vesting. Once these provisions lapse, the shares
will be yours, free and clear of restrictions, subject to the applicable
provisions of the plan and award document. You will also receive a grant of
nonqualified stock options under the 2005 Omnibus Stock Incentive Plan equal to
the greatest number of whole shares of the Company's common stock resulting from
dividing $125,000 by the product of the closing stock price on the grant date
and 27.25%, with an exercise price equal to the closing stock price on the grant
date. Twenty-five percent of the stock options will become exercisable on the
second, third, fourth and fifth anniversaries of the grant date. Expiration of
all stock options will be the earlier of ten years from the grant date or
termination of employment, or any earlier time provided by your award document.

        In addition to the standard benefits package for salaried associates, as
an officer of the Company, you will continue to receive a death benefit only
insurance policy and will continue to be eligible for participation in the
Company's executive life insurance and leased car programs. You are also
eligible to continue participation in the Supplemental Executive Choice Program,
which provides you with an annual supplemental benefit allowance. Under this
program you will receive an annual supplemental benefit allowance of $35,000.
You can use this annual allowance to purchase additional disability or life
insurance benefits, personal excess liability insurance, or you can use it to
reimburse yourself for financial services or health care expenses not covered
under our standard health plans.

        You agree that you shall not, without the prior express written consent
of the Executive Vice President—Human Resources of the Company, engage in or
have any financial or other interests in, or render any service in any capacity
to any competitor or supplier of the Company or its parents, subsidiaries,
affiliates, or related entities during the course of your employment with the
Company. Notwithstanding the foregoing, you shall not be restricted from owning
securities of corporations listed on a national securities exchange or regularly
traded by national securities dealers, provided that such investment does not
exceed 1% of the market value of the outstanding securities of such corporation.

        In the event your employment with Home Depot is terminated for any
reason, you agree not to disclose any proprietary or confidential information of
Home Depot, its parents, subsidiaries, affiliates or related entities to any
future employer or third party or to take any such information, regardless of
whether the information is in printed, written, or electronic form.

--------------------------------------------------------------------------------



        By accepting this offer you acknowledge that you will be exposed to
Company materials which are proprietary and confidential in nature and/or which
constitute trade secrets, and, further, that you will receive training in the
Company's various merchandising, operations, financial, and/or other business
processes. You further acknowledge that such proprietary and confidential
information, including trade secrets and other business processes, are utilized
by the Company throughout the entire United States and in other locations in
which it conducts business. Consequently, you agree that you will not, for a
period of twenty-four (24) months subsequent to your termination from the
Company, regardless of the reason for the termination, enter into or maintain an
employment or contractual relationship, either directly or indirectly, to
provide executive or managerial services in the same or similar manner as you
did for the Company to any company or entity engaged in any way in a business
that competes with Home Depot, its parents, subsidiaries, affiliates or related
entities (collectively referred to as the "Company"), in the United States,
Canada, Puerto Rico, Mexico, China, or any other location in which the Company
conducts business prior to your termination date, without the prior written
consent of the Executive Vice President—Human Resources of the Company.
Businesses that compete with the Company specifically include, but are not
limited to, the following entities and each of their subsidiaries, affiliates,
assigns, or successors in interest: Lowe's Companies, Inc. (including, but not
limited to, Eagle Hardware and Garden); Sears Holding Corp. (including, but not
limited to, Orchard Supply and Hardware Company); RONA Inc.; B&Q; OBI; Homemart;
Orient Home; Menard, Inc.; Ace Hardware; True Value Company; and Wal-Mart.

        You agree that you will not, for a period of thirty-six (36) months
subsequent to your termination from Home Depot, regardless of the reason for the
termination, directly or indirectly solicit or encourage any person who is an
employee of the Company to terminate his or her relationship with the Company,
or refer any such employee to anyone, without prior written approval from the
Executive Vice President—Human Resources of the Company.

        This letter should not be construed, nor is it intended to be a contract
of employment for a specified period of time, and the Company reserves the right
to terminate this agreement with or without cause at any time. This letter
supersedes any prior employment agreement or understandings, written or oral
between you and the Company and contains the entire understanding of the Company
and you with respect to the subject matter hereof.

        As a condition to your promotion, you must take and pass a drug test and
pass the background check. A positive test result or failure to pass the
background check will result in the termination of your employment. Drug testing
must be done within 48 hours from receipt of this letter. Enclosed is
information regarding your drug test.

        This letter shall be construed, interpreted and applied in accordance
with the law of the State of Delaware, without giving effect to the choice of
law provisions thereof. You agree to irrevocably submit any dispute arising out
of or relating to this letter to the exclusive concurrent jurisdiction of the
state and federal courts located in Delaware. You also irrevocably waive, to the
fullest extent permitted by applicable law, any objection you may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute, and
you agree to accept service of legal process from the courts of Delaware.

2

--------------------------------------------------------------------------------



        We are excited about the opportunities that your leadership will bring
to this role. Enclosed are duplicate originals of this letter. Please
countersign one original and return it to us. The other original is for you.

Sincerely,    
/s/ Frank Blake

--------------------------------------------------------------------------------

Frank Blake
Chairman & Chief Executive Officer
 
 

pc:Tim Crow
Tim Hourigan


I accept this promotion to Executive Vice President—Merchandising

/s/ Craig A. Menear

--------------------------------------------------------------------------------

Craig A. Menear    
Date Signed: 5-1-07
 
 

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.47

